DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I drawn to claims 1-9, 12, and 14-20 and Figs. 1-13 in the reply filed on 6/6/2022 is acknowledged.
However, claims 8-9, 12, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/2022.
In regards to claims 8-9, 12, and 18, Species I does not comprise “a latch assembly mounted on a flange” because the locking members are mounted on an inside of the wall as opposed to Species II where the locking member comprising a latch assembly is mounted on the flange. 
Therefore, claims 1-7, 14-17, and 19-20 are being considered while claims 8-13 and 18 are withdrawn from consideration. 

Specification
The disclosure is objected to because of the following informalities: 
	In paragraph 0047, line 4, “trunk like” should be “trunk line”; 
In paragraph 0052, last line “locating pin 112” is used, but, in paragraph 0056, line 4, “lock pin 112” is used. It is unclear if element “112” should be a “lock pin” or “locating pin”;
In paragraph 0062 and 0063, line 1, “flexible conduit 54” should be “flexible conduit 52”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goettel (U.S. Patent No. 4,569,110).
Claim 1, Goettel discloses:
A collar for connecting ducting components, the collar comprising: 
a tubular wall having a line end (right end in fig. 2) and a free end (left end in fig. 2); 
an annular flange (36, fig. 2) extending radially outwardly from the line end; 
a plurality of retaining tabs (52, fig. 2) extending outwardly from the free end; and 
a plurality of locking members (26, fig. 2) at the line end, the locking members being configured to releasably secure the flange to an adjacent member. 
 
Claim 2, Goettel discloses: 
The collar according to claim 1, wherein each of the retaining tabs comprises a radially inward sidewall that is flush with an inner side of the wall and a radially outward sidewall that extends radially outwardly from the wall (shown in fig. 2).

	Claim 16, Goettel discloses:
A collar for connecting ducting components, the collar comprising: 
a tubular wall having a flanged end (right end in fig. 2) and a free end (left end in fig. 2);
an annular flange (36, fig. 2) extending radially outwardly from the flanged end; and 
a plurality of locking members (26, fig. 2) at the flanged end, the locking members being configured to releasably secure an adjacent member between the flange and the locking member.

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (U.S. Patent No. 5,741,030).
	Claim 16, Moore discloses: 
A collar (see fig. 1A – 4) for connecting ducting components, the collar comprising: 
a tubular wall (see Fig. 4, where the collar has a tubular wall) having a flanged end (near 16, fig. 4) and a free end (opposite side of 16 in fig. 4); 
an annular flange (16, fig. 4) extending radially outwardly from the flanged end; and 
a plurality of locking members (32, fig. 4) at the flanged end, 
the locking members being configured to releasably secure an adjacent member between the flange and the locking member (see fig. 4, where the locking member is releasable by a tab portion).

	Claim 17, Moore discloses:
The collar according to claim 16, wherein the locking member is mounted on the wall (see fig. 4, where the locking member and flange are mountable to the wall).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Goettel (U.S. Patent No. 4,569,110).
	In regards to claim 1, Moore discloses: 
A collar (see figs. 1a-4) for connecting ducting components, the collar comprising: 
a tubular wall (see fig. 4, where the collar comprises a tubular wall) having a line end (near 16, fig. 4) and a free end (opposite of 16, fig. 4); 
an annular flange (16, fig. 4) extending radially outwardly from the line end; 
and a plurality of locking members (combination of 13, 14 in fig. 3) at the line end, the locking members being configured to releasably secure the flange to an adjacent member (see element 32, fig. 4, connected to locking members and configured to be releasably secured),
but does not disclose: 
a plurality of retaining tabs extending outwardly from the free end. 
However, Goettel discloses:
A similar collar (10, fig. 2) comprising a plurality of retaining tabs (52, fig. 2) extending outwardly from a free end of the collar (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the collar of Moore with the provision of a plurality of retaining tabs extending outwardly from the free end to provide the benefit of catching the tube and hampering its axial movement in the opposite direction, as disclosed by Goettel (see Col. 7, lines 64-68).  

In regards to claim 2, Moore in view of Goettel discloses:
The collar according to claim 1, wherein each of the retaining tabs comprises a radially inward sidewall that is flush with an inner side of the wall and a radially outward sidewall that extends radially outwardly from the wall (see fig. 2 of Goettel, where element 52 along the centerline shows the tabs comprise a radially inward sidewall that is flush with an inner side of the wall in addition to a radially outward sidewall from the wall).

	In regards to claim 3, Moore further discloses:
The collar according to claim 1, wherein each of the locking members has an engagement surface (13, fig. 4) extending below the flange, distal from the wall.

	In regards to claim 4, Moore further discloses:
The collar according to claim 3, wherein each of the locking members comprises a locking toggle (combination of 14 in fig. 3 and 32 in fig. 4) mounted on an inside of the wall.

	In regards to claim 5, Moore further discloses:
The collar according to claim 4, wherein the locking toggle comprises a hinge pin (considered as a “spring catch” and shown as 14 in fig. 4; the “spring catch” acts as a support for element 34 in fig. 2a) mounted on an inner side of the wall.
In regards to the term “pin”, the “pin” is being interpreted as “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” (see https://www.merriam-webster.com/dictionary/pin). 

	In regards to claim 6, Moore further discloses:
The collar according to claim 5, wherein the locking toggle comprises a takeoff toggle (32, fig. 2a) having a pivot end (26, fig. 2a) pivotally connected to the hinge pin (see fig. 4, where there is a position where the pivot end is pivotally connected to the hinge pin) and 
a lever end (24, fig. 2a) extending away from the pivot end.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Goettel as applied to claim 1 above and in further view of Karnes (U.S. Patent No. 7,338,095). 
	In regards to claim 14, Moore in view of Goettel discloses:
The collar according to claim 1, wherein it is known to use screws or fasteners with gasket to provide an airtight seal for the flange (see Col. 1, lines 31-48 of Moore), 
but does not disclose plurality of bosses. 
However, Karnes discloses:
A similar collar (figs. 4 and 9) comprising a flange (44, fig. 4), 
wherein the flange comprises system of a plurality of bosses (considered as “rectangular sleeves” and shown as 45, fig. 4) formed radially therein used to insert a retention member (16, fig. 9), 
a plurality of holes used to insert a locking pin (considered as “screws” and not shown in the figure) extending axially therefrom (see Col. 2, lines 59-60) from each hole, and 
wherein the plurality of bosses and retention member allow freeing up the installer's hands to install screws, tape or other more permanent attachment means to the flange (see Col. 3, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flange of Moore in view of Goettel with the provision of the flange system of Karnes consisting of a plurality of bosses, holes, locking pins, and retention members to allow freeing up the installer's hands to install screws because Moore discloses it is known to use screws on a flange to provide an airtight seal (see Col. 1, lines 31-48 of Moore) AND Karnes discloses that using a plurality of bosses and retention members in conjunction with holes and locking pins allows freeing up the installer's hands to install screws, tape or other more permanent attachment means (see Col. 3, lines 2-7).

	In regards to claim 15, Karnes further discloses:
The collar according to claim 14, wherein the flange further comprises a plurality of locking pins extending axially therefrom (see Col. 2, lines 59-60, where “metal screws” are used), 
wherein each of the plurality of locking pins is radially located between adjacent of the bosses (see fig. 9 of Karnes).
In regards to the term “pin”, the “pin” is being interpreted as “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” (see https://www.merriam-webster.com/dictionary/pin). 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 16 above and in view of Karnes. 
	In regards to claim 19, Moore discloses: 
The collar according to claim 16, wherein it is known to use tabs (considered as “screws or fasteners”) with gasket to provide an airtight seal for the flange (see Col. 1, lines 31-48 of Moore), 
but does not disclose plurality of bosses. 
However, Karnes discloses:
A similar collar (figs. 4 and 9) comprising a flange (44, fig. 4), 
wherein the flange comprises system of a plurality of bosses (considered as “rectangular sleeves” and shown as 45, fig. 4) formed along a radius therearound used to insert a retention member (16, fig. 9), 
a plurality of holes used to insert a tab (considered as “screws” and not shown in the figure) extending axially therefrom (see Col. 2, lines 59-60) from each hole, 
wherein the plurality of bosses equals the plurality of tabs (see fig. 9, where the holes equal the number of bosses, which inherently means the tabs would also equal the plurality of bosses), and 
wherein the plurality of bosses and retention member allow freeing up the installer's hands to install screws, tape or other more permanent attachment means to the flange (see Col. 3, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flange of Moore in view of Goettel with the provision of the flange system of Karnes consisting of a plurality of bosses, holes, tabs, and retention members to allow freeing up the installer's hands to install screws because Moore discloses it is known to use screws on a flange to provide an airtight seal (see Col. 1, lines 31-48 of Moore) AND Karnes discloses that using a plurality of bosses and retention members in conjunction with holes and tabs allows freeing up the installer's hands to install screws, tape or other more permanent attachment means (see Col. 3, lines 2-7).
In regards to the “tab”, a “tab” is being interpreted as “a small insert, addition, or remnant” (see https://www.merriam-webster.com/dictionary/tab), where a “screw” or “fastener” can be interpreted as a “small insert”. 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 16 above in view of Mlyajima et al. (U.S. PGPub No. 2002/0130515). 
In regards to claim 20, Moore discloses:
The collar according to claim 16, but does not disclose the flange comprising a lip. 
However, Mlyajima discloses: 
A collar comprising a flange, wherein the flange comprises a lip extending outwardly around a perimeter thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the flange of Moore with the provision of a lip extending outwardly around a perimeter therefor to provide airtightness between the wall and flange because Mlyajima discloses when the lip of the flange abuts against the surface of the wall, such abutment will provide air-tight sealing therebetween. 
	
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (U.S. Patent No. 6,616,193) discloses a similar device to Moore. 
Harman (U.S. Patent No. 8,833,013) discloses retaining tabs. 
Pyron (U.S. PGPub No. 2004/0251682) discloses a similar device to Moore. 
La Quere (U.S. PGPub No. 2011/0318099) discloses a similar device to Moore. 
Lee et al. (U.S. Patent No. 7,286,350) discloses a similar device to Moore. 
Pickering (U.S. Patent No. 6,942,255) discloses a similar device to Moore. 
Gao et al. (U.S. Patent No. 8,876,582) discloses retaining tabs.
Nezu (U.S. Patent No. 9,080,705) discloses a similar latching toggle to the present invention. 
Lodder et al. (U.S. Patent No. 5,150,928) discloses a similar device to Moore. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679